Citation Nr: 0613970	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
1988, for service connection for vitiligo. 

2.  Entitlement to an effective date earlier than January 19, 
1978, for service connection for residuals of 
lymphadenectomy. 

3.  Entitlement to an effective date earlier than January 19, 
1978, for service connection for postoperative residuals of 
malignant melanoma of the left foot with amputation of the 
left fifth toe. 

4.  Entitlement to an effective date earlier than May 18, 
1988, for special monthly compensation under 38 U.S.C.A. 
§ 1114(s) (West 2002). 

5.  Whether the June 29, 2001, rating decision reducing a 
temporary 100 percent evaluation to 30 percent, effective 
July 1, 1978, was clear and unmistakable error. 

6.  Entitlement to an effective date prior to October 19, 
1987, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel 


INTRODUCTION

The veteran had active service from September 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Buffalo, New 
York, and Atlanta, Georgia.  The appeal with respect to the 
first four issues was previously remanded by the Board in 
February 2001.

The appeal with respect to the first four issues is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
June 29, 2001, rating decision, were before the adjudicator 
at the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the June 2001 
rating decision were correctly applied in reducing a 
temporary 100 percent evaluation to 30 percent effective July 
1, 1978; the June 2001 rating decision did not contain 
factual or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have been 
reached in their absence.

2.  On June 13, 2001, prior to the promulgation of a decision 
in the appeal, the veteran submitted requested that his 
appeal on the issue of entitlement to an effective date prior 
to October 19, 1987, for a 100 percent evaluation for PTSD be 
withdrawn.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the June 29, 
2001, rating decision reducing a temporary 100 percent 
evaluation to 30 percent effective July 1, 1978.  38 C.F.R. 
§ 3.105 (2005).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant with respect to the issue of entitlement to an 
effective date prior to October 19, 1987, for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2005), is inapplicable to claims of clear and unmistakable 
error (CUE) in either an RO decision or a Board decision.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding 
VCAA inapplicable to claim that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc), holding that CUE motion is not claim for benefits and 
that VCAA definition of claimant cannot encompass persons 
seeking revision of final decision based on CUE).  Likewise, 
the VCAA is inapplicable to a claim that is dismissed because 
of the withdrawal of a substantive appeal by the appellant 
due to the fact that no further development is required.  

II.  CUE

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§ 3.105.  See 38 C.F.R. § 3.104(a) (2005).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-prong test for determining when 
there was clear and unmistakable error committed in a prior 
decision.  The test is as follows:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  The Court 
stated:  

...CUE is a very specific and rare kind 
of "error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....  If a claimant appellant 
wishes to reasonably raise CUE, there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error...that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown. 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The record reflects that a February 1999 RO decision 
implemented a January 1999 Board decision granting service 
connection for residuals of malignant melanoma of the left 
foot with groin metastases.  The RO determined that the 
veteran's disability included two separate disorders, and 
granted service connection for "residuals of malignant 
melanoma of the left foot," and "residuals of a 
lymphadenectomy."  The RO assigned an effective date of 
January 4, 1989, for the veteran's residuals of a 
lymphadenectomy, as well as a 10 percent evaluation.  The 
veteran appealed the issue of entitlement to an effective 
date prior to January 4, 1989 for service connection for 
residuals of a lymphadenectomy.  In February 2001, the Board 
remanded the issue.  In the June 29, 2001 RO decision which 
is the subject of the CUE claim, the RO granted an earlier 
effective date to the extent that it assigned an effective 
date for service connection for residuals of lymphadenectomy 
of January 19, 1978.  The June 29, 2001 RO decision assigned 
a 100 percent rating with effective date of January 19, 1978, 
and assigned a 30 percent evaluation with effective date of 
July 1, 1978.  

In a March 2004 statement, the veteran asserted that there 
was CUE in the RO's June 29, 2001, rating decision.  It was 
asserted that CUE existed because the June 29, 2001, rating 
decision should not have assigned a 30 percent evaluation as 
of July 1, 1978.  It was argued that the 100 percent rating 
was immediately protected under "the 20-year rule."  It was 
further asserted that "reduction" of his rating from 
100 percent to 30 percent required that the veteran be 
afforded "due process."  

A May 2004 RO decision concluded that there was no CUE in the 
June 2001 decision.  That same month, a notice of 
disagreement was received.  

A July 2004 letter from the RO requested clarification with 
respect to the veteran's notice of disagreement, informing 
him that the June 2001 RO decision was final and had not been 
appealed.  In August 2004, the veteran clarified that he 
believed there was error in discontinuing the 100 percent 
evaluation on July 1, 1978, without first giving him due 
process.  

In the RO's June 29, 2001, rating decision, the RO assigned a 
100 percent rating for residuals of a lymphadenectomy under 
38 C.F.R. § 4.117, Diagnostic Code (DC) 7709 
(lymphogranulomatosis (Hodgkin's disease)).  A note to DC 
7709, provided that, "The 100 percent rating will be 
continued for 1 year following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure. At this point, if there has been no local 
recurrence or invasion of other organs, the rating will be 
made on residuals."  DC 7709 (1978) further provided that a 
30 percent rating was warranted for lymphogranulomatosis 
where there was occasional low grade fever, mild anemia, 
fatigability or pruritis.  

In its June 29, 2001, rating decision, the RO assigned the 
100 percent evaluation, with an effective date of January 19, 
1978, (i.e., the date of receipt of the veteran's claim), and 
a 30 percent evaluation with an effective date of July 1, 
1978.  The RO stated that the veteran's chemotherapy had 
ended in June 1977.  Therefore, he was entitled to one year 
at 100 percent under the governing rating criteria, beginning 
June 1977.  That year ended in June 1978.  The veteran does 
not allege, and the evidence does not show, that he continued 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, beyond June 1978, or that he had a 
local recurrence or invasion of other organs.  See e.g., May 
1978 VA examination report (containing no evidence of 
continued qualifying treatment).  Citing VA and non-VA 
medical reports, the RO stated that a 30 percent rating was 
warranted as of July 1, 1978.  Thus, the RO correctly 
assigned a 30 percent evaluation effective July 1, 1978.  In 
this regard, the veteran has not asserted any claim of CUE 
with respect to how the decision to assign the 30 percent 
evaluation was arrived at.  Rather, his assertion that there 
was CUE is limited to the discontinuance of the temporary 
100 percent evaluation on July 1, 1978, because the RO failed 
to give him "due process."  

The veteran's assertion with respect to due process is an 
apparent reference to 38 C.F.R. § 3.105(e) (1978).  This 
regulation, in 1978, provided that where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuation of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  Further guidance regarding 
methods and time of notice are provided.  38 C.F.R. 
§ 3.105(e) (1978).  

The June 29, 2001 RO decision assigned a 100 percent 
evaluation, effective January 19, 1978, and a 30 percent 
evaluation, effective July 1, 1978.  As such, when the RO 
assigned the 30 percent rating, it was not effectuating a 
"reduction" or "discontinuation" of compensation payments 
within the meaning of 38 C.F.R. § 3.105(e).  The RO never 
assigned a permanent 100 percent rating, and its assignment 
of the 100 percent rating was distinct from the types of 
rating actions subject to 38 C.F.R. § 3.105(e).  See e.g., 
38 C.F.R. § 3.343(a) (1978) (stating that total disability 
ratings, when warranted by the severity of the condition and 
not granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition) 
(emphasis added).  The RO applied the note at 38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (1978), which clearly 
contemplates a one-year 100 percent evaluation, followed by 
evaluation based on the evidence of residuals.  Because the 
RO's June 2001 rating decision did not result in a 
"reduction" or "discontinuation" of compensation payments 
within the meaning of 38 C.F.R. § 3.105(e), the due process 
provisions of 38 C.F.R. § 3.105(e) were not for application.  
Therefore, it was not error for the RO not to provide the 
veteran with notice in accordance with 38 C.F.R. § 3.105(e).  
Based on the foregoing, the Board finds that the veteran's 
request to revise the June 2001 rating decision based on CUE 
must be denied.  


III.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In a rating decision, dated in February 1999, the RO 
increased the veteran's rating for his service-connected 
post-traumatic stress disorder, and assigned an effective 
date for the 100 percent rating of October 18, 1987.  The 
veteran appealed the issue of entitlement to an effective 
date prior to October 19, 1987, for the 100 percent PTSD 
evaluation.  However, before the claim could be adjudicated, 
in a statement (VA Form 21-4138), received on June 13, 2001, 
the veteran indicated that he was withdrawing his "appeal 
concerning the effective date of my 100 percent rating for 
PTSD."  The veteran indicated that he understood and agreed 
with the October 18, 1987, effective date for PTSD at the 
100 percent rate.  Given the foregoing, the appellant has 
withdrawn his appeal with respect to the issue of entitlement 
to an effective date prior to October 19, 1987, for a 
100 percent evaluation for PTSD.  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue and 
it is dismissed.   

In reaching this decision, the Board has considered the 
veteran's arguments.  The veteran has conceded that the June 
2001 withdrawal of his claim bears his signature.  See 
veteran's statement, received in June 2003; transcript of 
hearing, held in February 2005.  He has argued, however, that 
the statement was submitted without his approval, and that 
"I did not write or authorize anyone to do this."  Id.; see 
also veteran's letter, received in May 2003.  During his 
hearing, he appeared to argue that his service representative 
gave him bad advice.  However, there is no basis to find that 
the veteran's June 2001 withdrawal of his claim was not 
valid.  He has conceded that the withdrawal contains his 
signature.  In addition, the validity of the June 2001 
withdrawal of the claim is corroborated by a "DRO conference 
report," dated June 13, 2001 (the same day as his withdrawal 
letter).  This report notes, "Summary of discussion: 
Explained effective date of 10-18-87, and that to go prior to 
that date at 100% would required medical evidence showing 
100% prior to 10-18-87.  AGREED UPON ACTION(S): Vet 
understands effective date of PTSD @ 100% and withdraws his 
appeal.  See 4138 dated 6-13-01." (emphasis in original).  
The Board further notes that in a rating decision, dated June 
29, 2001, the RO issued a rating decision that did not 
include the issue of  entitlement to an effective date prior 
to October 19, 1987, for the 100 percent evaluation.  
Although the veteran submitted at least five statements that 
were received by the RO in 2001, following its June 2001 
decision, none of them expressed confusion as to why the 
claim for an effective date prior to October 19, 1987, for 
the 100 percent evaluation for PTSD had not been adjudicated.  
In fact, he did not raise this issue until his statement, 
received in November 2002.  See Hanson v. Brown, 9 Vet. App. 
29, 31-32 (1996) (VA may look to contemporaneous 
circumstances in determining whether a claim was withdrawn).  

In summary, the veteran's letter, received June 13, 2001, 
shows that he stated that he wished to withdraw this appeal, 
and the evidence shows that he had a conference with a 
decision review officer at the RO same day.  The conference 
report shows that it was agreed that the veteran would 
withdraw his appeal on this issue.  Given the foregoing, the 
evidence does not show that the veteran was misguided or that 
he lacked understanding of the consequences of his actions.  
Hanson, 9 Vet. App. at 31-32.  In addition, the Board points 
out that the June 2001 letter was received after the appeal 
period for the RO's February 1999 decision had expired.  See 
38 C.F.R. § 20.302.  Therefore, the RO's February 1999 
decision became final when the veteran withdrew his appeal in 
June 2001.  Once he withdrew his appeal in June 2001, the 
claim ceased to exist.  Id.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it 
is dismissed.   


ORDER

Clear and unmistakable error having not been committed in the 
June 29, 2001, rating decision reducing a temporary 
100 percent evaluation to 30 percent effective July 1, 1978, 
the appeal with respect to this issue is denied.  

The appeal with respect to the issue of entitlement to an 
effective date prior to October 19, 1987, for a 100 percent 
evaluation for PTSD is dismissed.


REMAND

The first four issues set forth above were previously 
remanded by the Board in February 2001.  That remand directed 
that certain due process be accomplished, including advising 
the veteran with respect to the VCAA.  The remand also 
indicated that an appropriate supplemental statement of the 
case (SSOC) should be issued if the benefits sought on appeal 
were denied.  

It appears that the veteran has been advised with respect to 
the VCAA.  Further, a June 2001 RO decision grated earlier 
effective dates for each of the issues contained in the 
February 2001 Board remand.  However, it does not appear that 
the veteran has withdrawn his appeal with respect to the 
issues set forth in the Board's February 2001 remand.  
Further, it does not appear that an SSOC has been issued to 
the veteran relating to the issues in the February 2001 Board 
remand.  See 38 C.F.R. § 19.31(c) (2005).

In light of the above, the appeal is REMANDED for the 
following:

The veteran and his representative should 
be provided with a supplemental statement 
of the case which informs and advises 
them of all actions taken with respect to 
the first four issues set forth on page 1 
of this decision since the issuance of 
the June 1999 statement of the case, and 
they should be afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


